DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 03/14/2017. It is noted, however, that applicant has not filed a certified copy of the KR 10-2017-0031572 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboi (US 6,098,550).
Referring to Claim 1: Tsuboi discloses a driving device comprising: 
a moving unit (20) mounted on a pinion (32) interacting with a rack (16) and moving with the pinion along a trajectory of the rack (Fig. 1); and 
a guide module (10) arranged at at least any one side of the rack, connected to the moving unit, and guiding a movement of the moving unit that moves with the pinion along the trajectory of the rack (Fig. 1).

Referring to Claim 2: Tsuboi discloses a driving device, wherein the guide module comprises: 
a module rail (10) forming the same trajectory as the rack at one side of the rack (Fig. 1); and 
a running portion (22) comprising a plurality of running wheels (29) guided to run on a side wall (12) of the module rail, and a running wheel connection block (22) arranged across the module rail and connected to the plurality of running wheels (Fig. 10).

Referring to Claim 3: Tsuboi discloses a driving device, wherein the guide module further comprises a front steering portion (23) connected to the running portion in front of the running portion (Fig. 11), and 
the front steering portion comprises: 
a plurality of front steering wheels (29) steered and guided to run on the side wall (12) of the module rail (10) when passing a curved section of the module rail (Fig. 11); and 
a front steering wheel connection block (23) arranged across the module rail and connected to the plurality of front steering wheels (Fig. 11).

Referring to Claim 17: Tsuboi discloses a guide module which is arranged at at least any one side of a rack that interacts with a pinion (32), connected to a moving unit (20) that moves with the pinion along a trajectory of the rack (16), and guides a movement of the moving unit (Fig. 1), the guide module comprising: 

a running portion (22) comprising a plurality of running wheels (29) guided to run on a side wall of the module rail, and a running wheel connection block (22) arranged across the module rail and connected to the plurality of running wheels (Fig. 10).

Referring to Claim 18: Tsuboi discloses a guide module, further comprising a front steering portion (23) connected to the running portion in front of the running portion (Fig. 11), 
wherein the front steering portion comprises: 
a plurality of front steering wheels (29) steered and guided to run on the side wall (12) of the module rail (10) when passing a curved section of the module rail (Fig. 11); and 
a front steering wheel connection block (23) arranged across the module rail and connected to the plurality of front steering wheels (Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of WO 2016/144015.
Referring to Claim 12: Tsuboi discloses a driving device, wherein the rack comprises: 
a linear type rack (16) allowing the pinion to perform a linear motion (Fig. 8); 
a curved type rack (16) allowing the pinion to perform a curved motion by interaction with the pinion (32) (Fig. 8).
	Tsuboi does not teach a linear/curve converting rack. 
However, WO 2016/144015 teaches a rack and pinion driving device, wherein the rack comprises: 
a linear type rack (110) allowing the pinion to perform a linear motion; 
a curved type rack (120) allowing the pinion to perform a curved motion by interaction with the pinion (32) (Fig. 8); and 
a linear/curve converting rack (130) connected to the linear type rack and the curved type rack between the linear type rack and the curved type rack, and converting the linear motion and the curved motion of the pinion (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tsuboi to use a linear/curve converting rack, as taught by WO 2016/144015, in order to provide a smooth transition between the linear and curved track portions.
	
Referring to Claim 13: Tsuboi does not teach a linear/curve converting rack. 
However, WO 2016/144015 teaches a rack and pinion driving device, wherein the linear/curve converting rack (130) comprises: 
a linear portion (110) having a linear type tooth (111) connected to the linear type rack (Fig. 2); and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tsuboi to use a linear/curve converting rack having a linear/curve converting tooth, as taught by WO 2016/144015, in order to provide a smooth transition between the linear and curved track portions.

Referring to Claim 14: Tsuboi does not teach a linear/curve converting rack. 
However, WO 2016/144015 teaches a rack and pinion driving device, wherein the linear portion and the linear/curved converting portion are integrally formed (see EPO machine translation provided by Applicant, page 2, line 4), 
the linear type tooth (111) comprises a plurality of linear type teeth on the linear portion (110), and 
the linear/curve converting tooth (132) comprises one or two linear/curve converting teeth on the linear/curved converting portion (Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tsuboi to use a linear/curve converting rack having a linear/curve converting tooth, as taught by WO 2016/144015, in order to provide a smooth transition between the linear and curved track portions.

Referring to Claim 15: Tsuboi does not teach a linear/curve converting rack. 

a curvature of a first tooth profile (132b) of one side surface of the linear/curve converting tooth matches tooth profile curvatures of teeth (121) formed on the curved type rack (120) (Fig. 5), and 
a curvature of a second tooth profile (132a) of the other side surface of the linear/curve converting tooth matches tooth profile curvatures of teeth (111) formed on the linear type rack (110) (Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Tsuboi to use a linear/curve converting rack having a linear/curve converting tooth, as taught by WO 2016/144015, in order to provide a smooth transition between the linear and curved track portions.

Referring to Claim 16: Tsuboi does not teach a pinion comprised of a plurality of power transfer pins.
However, WO 2016/144015 teaches a rack and pinion driving device, wherein the pinion (100) has an arrangement structure of a circular shape (Fig. 11) and comprises a plurality of power transfer pins (220) rotating mutually corresponding to a tooth profile of the rack (Fig. 9), and 
a pinion driving portion (260) that drives the pinion for rotation of the pinion is connected to the pinion (claim 14).
.

Allowable Subject Matter
Claims 4-11 and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 and depending claims 5-11, Tsuboi fails to teach the combination of a running portion (claim 2), front steering (claim 3), and rear steering (claim 4). Rather, Tsuboi teaches first and second wheeled frames (22, 23) (Fig. 1). A secondary reference not driven by rack and pinion, JP 2010-162199, teaches front and rear steering portions (27) (Fig. 8). However, the Examiner finds that it would require an improper degree of hindsight reasoning to modify Tsuboi with both front and rear steering portions in addition to the running portion. Such a modification would require a complete redesign of Tsuboi. Further, another reference, KR 10-1532641, teaches front and rear wheeled portions (see Figs. 4 and 5), but the Examiner finds no obvious reason to modify KR 10-1532641 with the claimed running portion. Thus, the claims are allowed as non-obvious.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references relate to rack and pinion guide systems: 
US-20070251408-A1; US-6220174-B1; and US-5735214-A.
The following references relate to various pinions comprising pins: 
US-20140026692-A1; US-20130186213-A1; US-20120174690-A1; and US-20120090415-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617